COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
                                        NO. 2-07-427-CV
 
IN RE GAYLE E. COPPOCK                                                       RELATOR
                                                                                                        
                                              ------------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relator=s
petition for writ of habeas corpus, which this court is treating as a petition
for writ of mandamus, and is of the opinion that relief should be denied.  Accordingly, relator=s
petition is denied.
Relator
shall pay all costs of this original proceeding, for which let execution issue.
 
PER CURIAM
 
 
PANEL 
A:  CAYCE, C.J.; LIVINGSTON and
WALKER, JJ. 
 
DELIVERED: 
January 4, 2008  




    [1]See
Tex. R. App. P. 47.4.